 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

i ee Ky
U.S.A .
#18 CR 425 (JFK)
-V-
Lawrence McAfee
wee poo = : --X

 

The conference in this case, set for Tuesday, December 17, 2019, is rescheduled

FUSDC SDNY i
TOOCUMENT \
| ce ne enee ey eas od
ELECTROSICALLY PILED E
H DOC fh t

|

from 11:00 a.m. to 11:30 a.m. in Courtroom 20-C

   

   
 

 

errant ie acon mu er

 

 

 

SO ORDERED. {DATE FI _(v-tecl
M a -cueecgemanenencmhiomongel

 

 

 

Dated: New York, New York

|2-[2- 7
: f ‘ ae
JOHN F. KEENAN |

United States District Judge

 

 
